Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes all previous rejections.
The previous restriction has been maintained.

Claim Rejections - 35 USC § 112
Claim(s) 1-9, 11, and 21-22 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the ratio of Monomer 1 and Monomer 3, but the Monomer 1 and 3 appear to be deleted as comonomer units.  For examination purpose, Monomer 1 and 3 are still considered as comonomer units as shown in dependent claims. 
Claim 2, 7-8, and claim 3 recites Monomer 1 and Monomer 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-9, 11, and 21-22 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-15 of US 10550221.
‘221 (claims 7-15) meets instant claims 1-10 in an anticipatory manner, because it discloses a direction arylation method of producing the claimed polymer with the same structure, molar ratio, polymerization agents, and molecular weight.  221’ is silent on the polymerization temperature, degassing, ratio of polymerization agents, and separation method.  However, these reaction parameters can be identified and optimized by one of ordinary skill in the art as routine laboratory and manufacturing procedure in view of the direct arylation mechanism and the inherent properties such as solubility of the copolymer.  ‘221 does not teach the claimed PDI and bandgap.   Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.
The examiner urges filing terminal disclaimer to overcome the rejection.
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/SHANE FANG/Primary Examiner, Art Unit 1766